Citation Nr: 0514247	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  04-00 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

3.  Entitlement to an effective date prior to June 22, 1998, 
for the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to October 
1972.

These matters come to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for PTSD, and 
assigned a 30 percent rating for the disorder effective June 
22, 1998.  The veteran perfected an appeal of the assigned 
rating and the effective date awarded for the grant of 
service connection.

In an August 2003 rating decision the RO denied entitlement 
to a total rating based on unemployability.  The veteran also 
perfected an appeal of that decision.

In a November 2003 rating decision the RO increased the 
rating for PTSD from 30 to 50 percent.  The veteran contends 
that he is entitled to a higher rating, including a total 
rating based on unemployability.  The Board finds, therefore, 
that the issue of entitlement to a higher rating remains in 
contention.

The issues of entitlement to a higher rating for PTSD and a 
total rating based on unemployability are addressed in the 
remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The AMC will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  In a March 1987 rating decision the RO denied entitlement 
to service connection for PTSD.  The veteran was notified of 
that decision and did not appeal, and the March 1987 decision 
is final.

2.  Following the March 1987 decision, the veteran did not 
again claim entitlement to service connection for PTSD until 
June 22, 1998.


CONCLUSION OF LAW

Entitlement to an effective date prior to June 22, 1998, for 
the grant of service connection for PTSD is not shown as a 
matter of law.  38 U.S.C. § 4005(c) (1982); 38 U.S.C.A. 
§§ 5101, 5110 (West 2002); 38 C.F.R. § 19.192 (1986); 
38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
in August 1986 for the grant of service connection for PTSD 
because that is when he initially claimed entitlement to 
service connection for that disorder.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, and redefines the 
obligations of VA to assist claimants in the development of 
their claims.  VA has issued a regulation to implement the 
provisions of the VCAA, which is codified at 38 C.F.R. §3.159 
(2004).  

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.  
The claim resulting in the instant appeal was pending at the 
RO in November 2000.  The veteran has not, however, been 
provided a VCAA notice regarding his appeal of the effective 
date assigned for the grant of service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that failure to comply with the 
VCAA is not prejudicial to the veteran if, based on the facts 
alleged, no entitlement exists.  See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003).  In addition, a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide a VCAA notice if, based on the facts of 
the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004) (per curium).  As discussed below, the 
veteran is not entitled to an earlier effective date as a 
matter of law.  The Board finds, therefore, that failure to 
provide him a VCAA notice is not prejudicial to his appeal.
Relevant Laws and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2004).

In determining the effective date of service connection based 
on a finding that new and material evidence has been 
submitted, if the evidence is received after a final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q) (2004).  The "date of the 
claim" means the date of the application based on which 
benefits are awarded, not the original claim for service 
connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 
(2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155 (2004).
Analysis

The evidence shows that the veteran initially claimed 
entitlement to VA compensation benefits for PTSD in August 
1986.  Medical evidence developed in conjunction with that 
claim did not show that he had PTSD, and in a December 1986 
rating decision the RO denied entitlement to service 
connection for PTSD.  The veteran was notified of the 
December 1986 decision and did not appeal, and that decision 
became final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 
(1986).

In December 1986 and March 1987 the veteran submitted 
additional evidence in support of his claim for service 
connection for PTSD.  His December 1986 statement cannot 
constitute a notice of disagreement with the December 1986 
decision because he did not express any disagreement with or 
intent to appeal the decision.  See Gallegos v. Gober, 289 
F.3d 1309, 1314 (Fed. Cir. 2002) (defining a valid notice of 
disagreement); 38 C.F.R. § 20.201 (2004).  In March 1987 
rating decisions the RO determined that new and material 
evidence had not been received, and continued the denial of 
service connection for PTSD.  The veteran was notified of the 
March 1987 decisions and did not appeal, and those decisions 
are final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 
(1986).

Following the March 1987 decision the veteran did not submit 
any claim for VA benefits until June 22, 1998.  In a March 
2001 decision the Board found that the evidence developed in 
conjunction with that claim was new and material, and 
reopened the claim for service connection for PTSD.  The 
Board then remanded the issue of entitlement to service 
connection for PTSD to the RO for development and 
adjudication of the substantive merits of the claim.  In the 
June 2002 rating decision here on appeal, the RO granted 
service connection for PTSD with an effective date of June 
22, 1998, the date of receipt of the current claim.

The veteran contends that he is entitled to an effective date 
in August 1986 for the grant of service connection for PTSD 
because he then submitted a claim for service connection, 
that the evidence then of record showed that he had PTSD, and 
that service connection should have been granted.  The 
contemporaneous records show, however, that a VA psychiatric 
examination in November 1986 resulted in a diagnosis of mixed 
substance abuse, continuous; alcohol abuse; and to rule out 
an anti-social personality disorder.  Private treatment 
records showed diagnoses of alcohol dependence and cannabis 
abuse; to rule out depression, PTSD, and an explosive 
disorder; and to rule out a mixed personality disorder with 
paranoid and other features.  None of the medical evidence of 
record in March 1987 reflected a confirmed diagnosis of PTSD.

The veteran's representative has cited to McGrath v. Gober, 
14 Vet. App. 28 (2000), for the proposition that because the 
medical evidence now shows that the veteran has PTSD, and he 
filed for benefits in 1986, he is entitled to a retroactive 
effective date in 1986.  In McGrath the Court held that in 
determining the correct effective date for the grant of 
service connection, the date the evidence of entitlement is 
submitted to VA is not relevant; if the medical evidence 
indicates that the veteran suffered from the disorder 
retroactively, and a viable claim for service connection was 
pending at that time, a retroactive effective date is 
applicable.  In other words, the "date entitlement arose" 
in 38 C.F.R. § 3.400 can be prior to the date of receipt of 
the evidence of entitlement.  In this case, however, none of 
the medical evidence shows that the veteran had PTSD in 1986, 
nor is his August 1986 claim a viable claim; that claim was 
finally denied in March 1987.

There are only two exceptions to the rule of finality; 
reopening a claim based on the presentation of new and 
material evidence, and a finding of clear and unmistakable 
error in the final decision.  See Leonard v. Principi, 17 
Vet. App. 447, 451 (2004).  The holding in McGrath cannot be 
applied to overcome the rule of finality.  Pursuant to 
38 C.F.R. § 3.400(q), the effective date of a grant of 
service connection based on a finding that new and material 
evidence has been submitted is the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  The 
effective date of the grant of service connection for PTSD 
is, therefore, the date of receipt of the new claim, which 
was June 22, 1998.  See Nelson v. Principi, 18 Vet. App. 407, 
409 (2004) (per curium) ("it is well established that the 
effective date for an award based on a claim to reopen is the 
date of the claim to reopen.").  For these reasons the Board 
finds that entitlement to an effective date prior to June 22, 
1998, for the grant of service connection for PTSD is not 
shown as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (a claim should be denied as a matter of law 
if the law and not the evidence is dispositive).  


ORDER

The appeal to establish entitlement to an effective date 
prior to June 22, 1998, for the grant of service connection 
for PTSD is denied.


REMAND

The veteran contends that he is entitled to a disability 
rating in excess of 50 percent for PTSD, including a total 
rating based on individual unemployability.  The Board notes 
that, although the RO informed him of the evidence needed to 
establish entitlement to a total rating based on 
unemployability in February 2003, the RO has not notified him 
of the evidence needed to show entitlement to a higher 
rating, or the relative responsibilities of the veteran and 
VA in developing that evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Evidence in the claims file indicates that the veteran was 
awarded disability benefits from the Social Security 
Administration (SSA), purportedly based on PTSD.  A copy of 
the SSA decision, as well as the medical evidence relied upon 
in reaching that decision, may be relevant to the issue on 
appeal, and should be considered by the Board in determining 
the merits of the appeal.  See Masors v. Derwinski, 2 Vet. 
App. 181 (1992).

The veteran has reported receiving psychiatric treatment from 
North Country Psychiatric Associates and from Catholic 
Charities in Watertown, New York.  The RO requested the 
treatment records from those providers, but did not receive a 
response.  A second request, as required by 38 C.F.R. 
§ 3.159(c), was not done.  In addition, the veteran has not 
been informed of the failure of his psychiatric care 
providers to submit the evidence.  Additional effort should 
be made, therefore, to obtain the private treatment records.

The veteran was most recently provided a VA psychiatric 
examination in July 2003.  In order to ensure that resolution 
of his appeal is based on current evidence of the severity of 
his psychiatric symptoms, he should be provided another 
examination.

Accordingly, these issues are remanded for the following:

1.  The RO should inform the veteran of 
the evidence needed to substantiate his 
appeal of the assigned rating and the 
relative responsibilities in developing 
that evidence.  

2.  The RO should obtain the veteran's 
psychiatric treatment records from the VA 
medical center from September 2003 
through the present.

3.  The RO should obtain the veteran's 
psychiatric treatment records from North 
Country Psychiatric Associates and 
Catholic Charities from June 1998 through 
the present.  If the RO is unable to 
obtain those records, the veteran should 
be so notified.

4.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

5.  The RO should afford the veteran a VA 
psychiatric examination in order to 
determine the nature and severity of his 
psychiatric symptomatology.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  

The psychiatrist should conduct a 
psychiatric examination and provide a 
complete description of the history of 
the psychiatric disorder and the current 
symptomatology that affects the veteran's 
social and occupational functioning.  The 
examiner should provide a Global 
Assessment of Functioning (GAF) score in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders.  
The examiner should also provide an 
opinion on the extent to which the 
veteran's psychiatric symptomatology 
affects his ability to adapt and function 
in a work environment, in terms of how 
any occupational and social impairment 
found impacts his work efficiency, 
ability to perform occupational tasks, 
and ability to establish or maintain 
effective work and social relationships.  
Specifically, the examiner should provide 
an opinion on whether the veteran's 
psychiatric symptoms preclude him from 
securing and following substantially 
gainful employment.

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


